Citation Nr: 0420816	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-20 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for status post 
fracture of the right distal tibia and fibula, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for 
chronic, intermittent low back strain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO)  That decision continued the evaluation 
for a right knee condition at 20 percent, granted an 
increased evaluation for bilateral flat feet to 10 percent, 
granted service connection for status-post fracture of the 
right distal tibia and fibula with an evaluation of 10 
percent, and granted service connection for intermittent low 
back strain at 0 percent.  A May 2000 hearing officer's 
decision increased the evaluation for chronic intermittent 
low back strain to 10 percent, effective the date of his 
claim.  He continues to maintain disagreement with only a 10 
percent rating for his low back strain.

In August 2001, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2001).  This case 
was previously before the Board in October 2001 when it was 
remanded for additional development, and in June 2003 to 
comply with recent changes in the law.  

The issues of entitlement to increased ratings for chronic, 
intermittent low back strain, right knee disability, and 
residuals of a right leg fracture are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's pes planus is manifested by pain on 
manipulation and use of the feet without objective clinical 
indication of marked deformity, swelling on use, or 
callosities of either foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claims for increased ratings in the August 
1998 rating decision, the August 1999 statement of the case 
(SOC), May 2000, February 2002 and August 2003 supplemental 
statements of the case (SSOC), and an December 2001 and June 
2003 letters.  In the December 2001 letter, the veteran was 
informed that evidence needed to substantiate his claims for 
increased ratings would be evidence showing that his service-
connected disabilities have worsened and now meet the 
criteria for a higher evaluation.  The specific criteria for 
each of his service-connected disabilities were fully 
discussed in the August 1999, May 2000 and February 2002 
SSOCs.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the December 2001 letter, VA informed the 
veteran that it must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  VA asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The RO has obtained the service medical records 
and all available postservice records of treatment including 
records of the veteran's treatment from VA facilities, as 
well as private records of treatment to include the records 
form the Joliet Orthopedic and Sports Medicine Center.  The 
veteran has been given the opportunity to present argument 
and evidence in a personal hearing before the undersigned.  
VA examinations were afforded the veteran in May 1998, 
October 1999 and again in December 2001.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Recently, the United States Court of Appeals for Veteran 
Claims' (Court's) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claims for increased ratings in 1997, and 
initial AOJ decisions were made in December 1997 and August 
1998.  Only after those initial rating actions were 
promulgated did VA, in December 2001 and June April 2003 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims for increased 
evaluation, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court stressed that failure to 
provide notice prior to an initial AOJ adjudication did not 
nullify that decision, but a claimant may nevertheless be 
entitled to full VCAA compliance and subsequent 
readjudication by the AOJ consistent with the Federal 
Circuit's holding in DAV, supra (holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
"additional evidence without having to remand the case to 
the AOJ for initial consideration [or] without having to 
obtain the appellant's waiver").  In this case, following 
the Board's remand in June 2003, a full VCAA compliance 
letter was sent to the veteran in June 2003, and the claim 
readjudicated by the RO in August 2003.  The Board therefore 
concludes that the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In the June 2003 letter, the RO specifically 
asked the veteran to please provide any evidence not already 
of record in his possession that pertains to his claims, thus 
full complying with this fourth element.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Decision

Factual Background

In a June 1997 statement, the veteran filed a claim for 
service connection for residuals of a fractured right leg.  
In a September 1997 statement, he filed a claim for service 
connection for a back condition, and claims for increases in 
his service connected bilateral pes planus and a right knee 
condition.  With these claims he submitted a statement from 
his private doctor stating that the veteran had undergone 
both medial and lateral meniscectomies as well as a partial 
patellectomy and he also had delayed union status post 
fracture right distal tibia.

In a May 1998 compensation and pension examination, the 
veteran indicated that his flat feet were discovered in 
service where he was given an arch support.  This resulted in 
significant improvement and resolution of his arch pain.  
However, he indicated that he continued to have cramps in 
both his calves which occurred bilaterally on a nightly 
basis, somewhat worse in the left leg than the right.  The 
diagnosis was a severe degree of pes planus resulting in 
cramps in the lower legs.

With regard to his right knee, the veteran indicated that he 
had several surgical procedures in the service, and a laser 
procedure in 1986.  Since then, there had been a gradual 
return of symptomatology.  Currently, he had aching, 
intermittent daily pain that was present approximately 20 
percent of the day and of moderate intensity.  Range of 
motion was intact.  He had some swelling of the involved leg 
on the average of 2 to 3 times a week depending on his level 
of activity.  He noted that he walked with a limp about 20 
percent of the time, depending on his level of activity.  He 
indicated that the pain was made worse by walking 4 blocks, 
but stairs did not exacerbate his pain; however, he did have 
trouble going up stairs because he tended to have difficulty 
controlling his foot and would trip and catch his foot on the 
stairs when climbing.  Standing was not a problem as he would 
shift his weight when standing for a long time.  He was able 
to squat and kneel, but had difficulty getting up from these 
positions because of the knee discomfort.  In addition, the 
knee would tend to lock up, on the average of once a week for 
a few minutes at a time.  He indicated that these symptoms 
were gradually worsening over time.  Clinically, examination 
of the right knee revealed a 9 centimeter, linear surgical 
scar surrounding the lateral aspect of the patella at the 
site of the knee surgery.  Moderate crepitus of the knee was 
observed but the joint was stable.  Flexion of the right knee 
was to 130 degrees with a sensation of tightness.  There was 
a mild degree of quadriceps atrophy in the right thigh.  X-
ray examination revealed small peripheral femoral medial 
osteophytes.  The diagnosis was arthritis of the right knee 
joint.  

With regard to his back, the veteran stated that he always 
had intermittent backaches throughout his life, but that for 
the past 3 years, these had been very frequent, on average 
once every 1 to 2 weeks.  They were described as a mild to 
moderate sensation of burning discomfort in the left para-
lumbar area.  They occurred at random and were unrelated to 
activity and, when they do occur, can last for two days at a 
time.  He has not sought medical care for his back, 
describing his back condition as typical backaches, just 
frequent.  Clinically, examination of the low back revealed 
no local paraspinal spasm.  He could tilt his back to the 
right and left 12 degrees without pain.  Rotation was to the 
right 65 degrees, to the left 55 degrees limited by mild 
pain.  Flexion was to 115 degrees without pain or discomfort.  
He could extend his back 15 degrees without pain or 
discomfort.  The diagnosis was chronic intermittent low back 
strain.  X-ray examination showed mild retrolisthesis of L5 
on S1, narrowed neuroforamina, and S1 spina bifida.  The 
examiner also indicated that it was his opinion that the low 
back strain was related to the right knee disorder.

With regard to his right leg fracture, he stated that he 
slipped on the ice when his knee gave out.   He was treated 
at a hospital surgically for a broken tibia and fibula and a 
rod was inserted to stabilize the fracture.  The point of 
insertion of the rod was not at the fracture, but in the area 
of the knee joint.  After recuperation, his main complaint 
has been pain and discomfort in the area of the fracture, 
over the medial aspect of the lower tibia and fibula, which 
occurs 2 or 3 times per week depending on his level of 
activity and lasting for 20 minutes at a time.  He described 
the pain as mild and provoked by activities involving torsion 
on the weight bearing right leg as well as climbing steps.  
There was a slight degree of tenderness and bony deformity at 
the sight of the callous of the medial aspect of the lower 
tibia.  The veteran stated that it did not appear to affect 
his ability to walk or his gait. Clinically, the examination 
of the right ankle revealed 2 circular surgical scars over 
the medial and lateral malleolus, respectively.  The ankle 
joint appeared to be intact with good range of motion.  
Examination of the medial aspect of the distal tibia at the 
site of the fracture showed a 3 by 5 centimeter, mildly 
elevated callous that was mildly tender to palpation.  The 
medial aspect of the right patella had a 10 centimeter, well-
healed surgical scar which the examiner stated was the site 
of the rod insertion for the tibial fracture.  X-ray 
examination revealed an intramedullary rod extending from the 
anterior proximal to the distal tibia and an impression of an 
old proximal fibular fracture.  The diagnosis was status post 
fracture of the distal tibia and fibula with surgical repair.  
The examiner also indicated that it was his opinion that the 
fracture was related to the right knee disorder.

In an August 1998 decision, the RO granted service connection 
for low back strain and residuals of a fractured right distal 
tibia and fibula.  The RO granted an increased rating for 
bilateral pes planus, and continued the rating for the right 
knee condition.

In October 1999, the veteran was provided a VA examination 
primarily to determine if his right knee was related to his 
left knee condition, or to active service.  The examination 
included range of motion testing on the veteran's service-
connected right knee.  Flexion was noted to be from 0 to 125 
degrees, limited by pain at 120 degrees.  

In a February 2000 hearing, the veteran testified that he 
worked 15 to 20 hours a week doing small repairs.  He 
testified that he had to be extremely careful walking up and 
down stairs, that he had difficulty kneeling and getting back 
up, and that his legs would get stiff and he would get cramps 
in them.  He testified that he had cramps in his feet at 
least once a day, and a burning sensation mainly in the right 
foot.  He testified that he would get severe pain in his left 
leg, two to three times a week.  He testified that he would 
get severe pain and swelling in his knee requiring ice.  He 
testified that he would trip going upstairs because he could 
not lift his left leg high enough.  He testified that he had 
burning sensations in his lower back, maybe once or twice a 
week depending on the amount of work he was doing.  

In an August 2001 hearing, the veteran testified that he 
treated his right knee pain with pain reliever, and that it 
would sometimes swell.  He would sometimes wear a knee brace 
but not often because it bothered him.  He had difficulty 
walking up stairs more than down, and could walk about half a 
mile.  He described cramps in his feet and pain but no 
swelling.  As for his back, bending over was not as much 
trouble as straightening up.  

On VA examination in December 2001, the veteran complained of 
increased bilateral intermittent foot pain increased with 
arch supports and decreased with elevation of his feet.  He 
also complained of nocturnal cramping on an intermittent 
basis improved with support hose.  He could walk up to 10 
blocks in distance without having to stop and had no problems 
with limitation related to his feet.  He used a cane 
intermittently, more so when his knee was bothering him.  He 
occasionally wore a right knee brace.  He took salsalate with 
only questionable foot relief.  As for his knee, the veteran 
complained of constant right knee pain with occasional 
swelling which has increased.  The pain increased with 
climbing stairs.  He described no pain related to his distal 
right lower extremity with the exception of cramping in his 
posterior calves bilaterally.  He also had pain in his 
lumbosacral region, with no change in bowel or bladder 
function, and did not use a back brace for support.  

On physical examination of his feet, the veteran's strength 
was 5/5 in both plantar flexion and dorsiflexion.  There was 
no evidence of joint laxity.  There was no tenderness to 
palpation over the greater aspect of his bilateral feet.  
Ranges of motion including dorsiflexion, flexion, inversion 
and eversion were full without limitation bilaterally.  

On examination of the knees, there was a right medial knee 
scar that was 12 centimeters, clean, dry and intact without 
any erythema with positive tenderness to palpation.  Other 
scars on the right lateral knee and scattered linear port 
scars were without tenderness to palpation.  There was no 
joint deformity, and no joint effusion bilaterally at the 
current time.  He had 5/5 motor strength in both knee flexion 
and extension bilaterally.  There was no evidence of muscle 
atrophy.  The veteran was unable to place the right knee in 
full extension without excruciating pain and preferred to be 
in 5 degrees of flexion at which there was no evidence of 
joint laxity.  With the right knee in 30 degrees of flexion, 
the veteran had negative anterior and posterior drawer signs.  
Range of motion was flexion of 95 degrees further limited by 
pain at 95 degrees, extension of -5 degrees, "i.e. 5 degrees 
of flexion with mild weakness at 5."  The assessment was 
torn right knee medial meniscus post meniscectomy with 
history of torn lateral meniscus, post meniscectomy, post 
surgical repair.  X-ray examination showed the intramedullary 
rod in the projection of the proximal tibia to be positioned 
correctly.

As for the low back, the veteran had moderate tenderness to 
deep palpation over the left paravertebral spinal musculature 
in the proximal lumbar spine.  He had tenderness to palpation 
over the right paravertebral spinal musculature in the 
proximal lumbar spine more so than over the left 
paravertebral spinal musculature or the spinous processes.  
He had 5/5 strength in hip flexion and extension bilaterally.  
Lumbar spine flexion was to 90 degrees, extension to 30 
degrees, lateral bending bilaterally to 35 degrees and 
rotation to 30 degrees all described as full ranges without 
limitation.  The assessment was lumbosacral strain and mild 
retrolisthesis of L5-S1 and narrowed neuroforamina, and S1 
spina bifida.

In May 2002, the veteran wrote that he felt the VA 
examination did not reflect his true limitations.  He could 
not ride a bicycle, run or play any type of sports, nor could 
he tend bar to supplement his income which would require that 
he stay on his legs for six to eight hours.  His cramping in 
his calves was not intermittent but on a nightly basis.  He 
had pains in his right ankle and knee, and at times had very 
sharp and fast pains that shot up the shin.  He added that 
the scars at both the top and bottom of his right leg were 
tender at all times and the top one had a bump on it that was 
very painful.  He added that three times in the past year, he 
was bedridden because it was too painful for him to stand, 
walk or sit and he could no longer work full time as a 
painter because it was too difficult for him to get up and 
down a ladder.  

Also in May 2002, the veteran's girlfriend submitted a 
statement in support of his claim.  She stated that she had 
seen his physical abilities decline in the last four years 
due to the pain in his back, legs and right hand.

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran's bilateral pes planus is evaluated under 
Diagnostic Code  5276 for flatfoot.  Under this code, mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of  which are improved 
by orthopedic shoes or appliances, will be  awarded a 50 
percent schedular evaluation.  38 C.F.R.  § 4.71a, Diagnostic 
Code 5276.   

The veteran has consistently complained of pain on use of his 
feet, and cramps in both his feet on a nightly basis.  In the 
February 2000 hearing, he also stated that he would get a 
burning sensation mainly in his right foot and continued to 
complain of cramps in his feet, but no swelling.  On VA 
examination in December 2001, the veteran noted that his foot 
pain increased with arch supports, but decreased with 
elevation and use of support hose.  He could walk 10 blocks 
without having to stop and had no problems with limitation 
related to his feet.  On examination his strength was full, 
ranges of motion were full, and he was not tender to 
palpation.

The veteran does not show the criteria for a higher 
evaluation for his bilateral pes planus.  Although he 
reported pain on use of the feet, this is not shown to be 
accentuated and there was no tenderness to palpation on VA 
examination.  In addition, there is no indication of swelling 
or of callosities.  None of the symptoms of severe pes planus 
are demonstrated.  For that reason the Board concludes that a 
higher rating than 10 percent is not applicable.  

In making this determination, the Board has considered the 
veteran's complaints of pain, and specifically considered the  
requirements of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidelines established by DeLuca v. Brown, 8 Vet. App. 202  
(1995).  Despite these subjective complaints, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
bilateral foot pain which would warrant a schedular rating in 
excess of 10 percent. 

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


ORDER

An increased rating for bilateral pes planus is denied.


REMAND

In the May 2002 letter, the veteran indicated that his right 
knee, leg and back disabilities were more severe than 
reflected in the recent December 2001 VA examination.  
Specifically, he stated that he had greater functional 
limitation.  Further, the Board notes that this examination 
is almost three years old and may not reflect the current 
status of the veteran's disabilities of the right knee, leg 
and back.  A new examination should be ordered to assess the 
current status of these disabilities, and to completely 
assess the functional limitation claimed by the veteran.

In the May 2002 letter, the veteran indicated that he had 
scars at both the top and bottom of his right leg that were 
tender at all times and the top one had a bump that was very 
painful.  Numerous scars were noted on the December 2001 VA 
examination, including scars related to his knee surgeries 
and the surgical repair of his distal tibia and fibula 
fracture.  While the RO considered entitlement to higher 
ratings under alternative diagnostic criteria, entitlement to 
separate ratings for the veteran's scars has not been 
adequately addressed.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court recognized that the critical element in 
assigning separate ratings resulting from a disability is 
that none of the symptomatology for any one of the disorders 
is duplicative of or overlapping with the symptomatology of 
other disorders.  These matters should be addressed by the RO 
prior to appellate review.  

The veteran's service connected low back strain is rated 10 
percent disabling under Diagnostic Code 5295.  Effective 
September 23, 2002 and September 26, 2003, the rating 
schedule for evaluating disorders of the spine were revised.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) and 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  Under the revised 
criteria, lumbosacral strain is evaluated under Diagnostic 
Code 5237.  The RO has not had the opportunity to consider 
whether the new criteria should be applied in this case.  

Finally, the Board notes that the veteran's claims for 
increased ratings for status post fracture of the right 
distal tibia and fibula, and for chronic intermittent low 
back strain are appeals from initial ratings.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  In such cases, separate ratings may be assigned 
for separate periods based on the facts found, a practice 
known as "staged" ratings.  The RO should evaluate the claims 
with consideration of staged  ratings consistent with 
Fenderson.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The veteran should be provided a VA 
examination of his back, right knee and 
right leg, as well as any scars related 
to these disabilities.  The examiner 
should identify and describe in detail 
all residuals attributable to the 
veteran's service-connected intermittent 
low back strain, right knee, and status 
post fracture of the right distal tibia 
and fibula.  The examiner should describe 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement.  The examiner 
should address whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

3.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
intermittent low back strain, right knee 
disability, and status post fracture of 
the right distal tibia and fibula.  The 
RO should consider the appropriateness of 
separate ratings for scars relating to 
the knee and right leg surgeries, and 
"staged" ratings  for the right leg and 
back disabilities under Fenderson.  If 
the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal (including the 
new regulations for evaluating spine 
disabilities), since the August 2003 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



